DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 55-56 and 106-121) in the reply filed on 6/18/21 is acknowledged.
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/18/21.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 2/11/21; 7/23/20. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
	Claim Objections
4.         Claim 55 is objected to because of the following informalities: 
            a. Applicant cites TDP-43. The use of the acronym, TDP-43 seems to be conventional in the art. Applicants are requested to select one acronym that represents the term for consistency throughout the application; and 
b. the full terminology should precede the first citing of abbreviations, Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-56 and 106-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating α-synucleinopathy or TDP-43 proteinopathy such as Parkinson’s disease with dementia, dementia with Lewy bodies or multiple system atrophy does not reasonably provide enablement for preventing these diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those 
	The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

Claims 55-56 and 106-121 are require a method of preventing a disorder α-synucleinopathy or TDP-43 proteinopathy in a subject.   However, the phrase "preventing", given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, nor tissue, or individual would present any symptom of a disorder after treatment with the peptidomimetic (R)-2-amino-N-((S)-1-(((S)-5- amino-1-(3 -benzyl-1,2,4-oxadiazol-5-yl)pentyl)amino)-3 -(4-hydroxy-2,6- dimethylphenyl)-1-oxopropan-2-yl)-5-guanidinopentanamide, or a pharmaceutically acceptable salt.  There is no evidence, either in the specification or in the prior art, that any method to date can accomplish this goal.  However, there is no support for the prevention of any disorder or disease, as is required by the claims, and neither can such support be obtained through reasonable extrapolation of the data or teachings in the art. 
In order to prevent a disease: one would need to precisely identify those subjects likely to acquire such a disease, administer Applicant's claimed invention, and demonstrate that the patient did not develop the disease as a result of the administration of the claimed invention
In the instant case, the prior art recognizes that because the cause of Parkinson's is unknown, proven ways to prevent the disease also remains (see MayoClinic attached 2020). Also as recent as recent as January 2021, National Institute of Health (NIH) states that the precise cause of PD is unknown, although some cases of 
 Therefore prevention of these diseases cannot be done. Suggested language. Since the term “treating” is a broad term, it will inherently cover therapies in which some protective function may also be present. Accordingly, the examiner recommends simply reciting method for “treating” or “inhibiting”…. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
55-56 and 106-121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apaijai et al. (J. American Heart Association (2019, published first Jan. 13, 2019) in view of Bamberger et al. (WO 2019/118878) and further in view Wang et al. (Neuroscience Letters 636 (2017) 233–240)
Apaijai teaches treating cardiac ischemia reperfusion injury through a reduction of neuronal inflammation and amyloid beta aggregation via a PCSK9 inhibitor, wherein the disorder is Parkinson’s and other forms of dementia.
However fails to teach administering to the subject a peptidomimetic (R)-2-amino-N-((S)-1-(((S)-5- amino-1-(3 -benzyl-1,2,4-oxadiazol-5-yl)pentyl)amino)-3 -(4-hydroxy-2,6- dimethylphenyl)-1-oxopropan-2-yl)-5-guanidinopentanamide.
Bamberger teaches non-natural peptides useful for the treatment and prevention of ischemia-reperfusion injury (e.g., cardiac ischemia-reperfusion injury) or myocardial infarction wherein the compound is 
    PNG
    media_image1.png
    127
    135
    media_image1.png
    Greyscale
(i.e., (R)-2-amino-N-((S)-1-(((S)-5- amino-1-(3 -benzyl-1,2,4-oxadiazol-5-yl)pentyl)amino)-3 -(4-hydroxy-2,6- dimethylphenyl)-1-oxopropan-2-yl)-5-guanidinopentanamide wherein the compound can be administered intravenously, intramuscularly, intraperitoneally, subcutaneously, direct injection, mucosal, inhalation, oral, and topically (as required by instant claims 114-115), simultaneously or sequentially as required by instant claim 116 in a pharmaceutically acceptable salt (i.e., a hydrochloride salt, or trifluoroacetate salt as required by instant claims 120-121) administered between 2-12 weeks or more (as required by instant claims 108-109 and can be combined with other therapeutics (as required by instant 
Wang et al. teach administering levodopa used in the treatment for Parkinson’s disease improves learning and memory ability on global cerebral ischemia-reperfusion. 
 It would have been obvious to one of ordinary skill in the art to combine these cited prior art to result in the claimed invention. Accordingly, the person of ordinary skill in the art, having the laboratory walls hung with the cited prior art, would have been motivated to combine the teachings of the three, substitute the compound PCSK9 inhibitor of Apaijai with that of Bamberger to treat patients a-synucleinopathy or TDP-43 proteinopathy in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the peptidomimetic (R)-2-amino-N-((S)-1-(((S)-5- amino-1-(3 -benzyl-1,2,4-oxadiazol-5-yl)pentyl)amino)-3 -(4-hydroxy-2,6- dimethylphenyl)-1-oxopropan-2-yl)-5-guanidinopentanamide successful.  The person of ordinary skill in the art would have been motivated to do so to attain the known advantages of the treatments as taught by the references, and further would have been motivated to monitor the results of the treatment using multiple parameters, to get a better overall indication of efficacy. Accordingly, the invention as claimed is prima facie obvious.

No claims allowed. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        7/8/2021